DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 1-10 is withdrawn in view of the newly discovered reference to Shedlock et al. (U. S. Patent No. 11,156,727 B2).
Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a limitation “the first scintillator layer comprises and the second scintillator layer are different in thickness” in lines 2-3, which renders the claim indefinite.  The meaning of the limitation is unclear.  For the purpose of examination, claim 6 will be interpreted as previously presented “the first scintillator layer and the second scintillator layer are different in thickness.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shedlock et al. (U. S. Pub. No. 2017/0097425 A1).
With respect to claim 1, Shedlock et al. disclosed a radiation imaging apparatus that comprises: 
a first scintillator layer (230, 202a) configured to convert a radiation having entered the first scintillator layer into light (FIG. 2D: paragraph [0144]; FIG. 26: paragraph [0251]); 
a second scintillator layer (202, 202b) configured to convert a radiation transmitting through the first scintillator layer into light (FIG. 2D; FIG. 26: paragraph [0251]); 
a fiber optic plate (220, 280) provided between the first scintillator layer and the second scintillator layer (paragraph [0143], focusing elements (220) may be implemented using fiber optics; paragraph [0173], an optical grid (280) may be constructed from fiber optic plates); and 
an imaging portion (204) configured to convert the light generated in the first scintillator layer and the light generated in the second scintillator layer into an electric signal (paragraph [0251]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shedlock et al. (U. S. Pub. No. 2017/0097425 A1) as applied to claim 1 above, and further in view of Green et al. (U. S. Patent No. 9,588,232 B2).
With respect to claim 2, Shedlock et al. disclosed the radiation imaging apparatus according to claim 1.  However, Shedlock et al. did not disclose that the radiation imaging apparatus comprises a fiber optic plate having a numerical aperture NA smaller than 1.0.
Green et al. disclosed a radiation imaging apparatus that comprises:
a fiber optic plate (103) having a numerical aperture NA (0.5) smaller than 1.0 (column 6, lines 37-57).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a fiber optic plate having a numerical aperture NA smaller than 1.0, since a person would be motivated to collect an amount of light emitted by a region of the first scintillator layer (FIG. 9) or a region of the second scintillator layer (FIG. 2D) by selecting an appropriate numerical aperture NA to form a solid angle accommodating the region of the first scintillator layer or the region of the second scintillator layer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shedlock et al. (U. S. Pub. No. 2017/0097425 A1) as applied to claim 1 above, and further in view of Karellas (U. S. Patent No. 5,864,146 A).
With respect to claim 3, Shedlock et al. disclosed the radiation imaging apparatus according to claim 1.  However, Shedlock et al. did not disclose that the radiation imaging apparatus comprises a fiber optic plate having a thickness of 1.0 mm or smaller.
Karellas disclosed a radiation imaging apparatus that comprises:
a first scintillator layer (852);
a second scintillator layer (848); and
a fiber optic plate (850) provided between the first scintillator layer and the second scintillator layer (FIG. 25C; column 26, lines 53-67),
wherein the fiber optic plate has a thickness of 1.0 mm or smaller (column 26, lines 55-57).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a fiber optic plate having a thickness of 1.0 mm or smaller, since a person would be motivated to reduce artifacts or shadows due to the fiber optic plate in acquired X-ray images by minimizing an X-ray absorption of the fiber optic plate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shedlock et al. (U. S. Pub. No. 2017/0097425 A1) as applied to claim 1 above, and further in view of Bourke, Jr. et al. (U. S. Patent No. 9,907,976 B2).
With respect to claim 4, Shedlock et al. disclosed the radiation imaging apparatus according to claim 1.  However, Shedlock et al. did not disclose that each of the first scintillator layer and the second scintillator layer comprises CsI:Tl.
Bourke, Jr. et al. disclosed a radiation imaging apparatus that comprises:
a scintillator comprising CsI:Tl.  
Bourke, Jr. et al. noted that cesium iodide doped with thallium crystals or CsI:Tl is one of the brightest scintillators (column 17, lines 41-44).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first scintillator layer and a second scintillator layer, wherein each of the first scintillator layer and the second scintillator layer comprises CsI:Tl, since a person would be motivated to acquire X-ray images having high signal-to-noise ratio by using a bright scintillator.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shedlock et al. (U. S. Pub. No. 2017/0097425 A1) as applied to claim 1 above, and further in view of Kajiwara (U. S. Patent No. 6,800,857 B2) and Bourke, Jr. et al. (U. S. Patent No. 9,907,976 B2).
With respect to claim 5, Shedlock et al. disclosed the radiation imaging apparatus according to claim 1. However, Shedlock et al. did not disclose that the first scintillator layer comprises GOS, and the second scintillator layer comprises CsI:Tl.
Kajiwara et al. disclosed an radiation imaging apparatus that comprises:
a scintillator layer (3) comprising a scintillator chosen from gadolinium sulfur oxide (GOS) and cesium iodide (CsI:Tl) (column 8, lines 58-61).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first scintillator layer comprises GOS, and a second scintillator layer comprises CsI:Tl, since a person would be motivated to choose a scintillator based on an image quality, quantum efficiencies, resolutions, and wavelengths. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shedlock et al. (U. S. Pub. No. 2017/0097425 A1) as applied to claim 1 above, and further in view of Tredwell et al. (U. S. Patent No. 9,075,150 B2).
With respect to claim 6, Shedlock et al. disclosed the radiation imaging apparatus according to claim 1. However, Shedlock et al. did not disclose that the first scintillator layer and the second scintillator layer are different in thickness.
Tredwell et al. disclosed a radiation imaging apparatus that comprises:
a first scintillator layer (330) configured to convert a radiation having entered the first scintillator layer into light; and
a second scintillator layer (331) configured to convert a radiation transmitting through the first scintillator layer into light.
wherein the first scintillator layer and the second scintillator layer are different in thickness (column 6, line 58 - column 7, line 27; column 8, lines 23-29).
Furthermore, Tredwell et al. noted that a thinner first scintillator layer (330), causing inherently less optical light diffusion, is optimized for a resolution and a modulation transfer function (MTF); whereas a thicker second scintillator layer (331) is optimized for a signal-to-noise ratio (SNR) (column 6, line 58 - column 7, line 27; column 8, lines 23-29).  A high-quality X-ray image is obtained by combining an image from the thinner first scintillator array and an image from the thicker second scintillator array (column 7, lines 23-27).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first scintillator layer and a second scintillator layer, wherein the first scintillator layer and the second scintillator layer are different in thickness, since a person would be motivated to acquire a high-quality X-ray image by combining an image from a thinner first scintillator array and an image from a thicker second scintillator array.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shedlock et al. (U. S. Pub. No. 2017/0097425 A1) in view of Allison et al. (U. S. Patent No. 7,266,176 B2).
With respect to claim 10, Sheklock et al. disclosed a radiation imaging system that comprises:
a radiation imaging apparatus of claim 1; 
a signal processing unit (18) configured to process the electric signal obtained by the imaging portion (a processor for imaging, paragraph [0141]); 
a recording unit (18) configured to record the electric signal processed by the signal processing unit (a medium for storage, paragraph [0414]); 
a display unit (56) configured to display the electric signal processed by the signal processing unit (paragraph [0135]); -4-Amendment for Application No.: 17/084,199 Attorney Docket: 102096581US01and
a radiation generation unit (22) configured to generate the radiation (paragraphs [0133]-[0134]).
However, Sheklock et al. did not disclose that the radiation imaging system further comprises:
a transmission unit configured to transmit the electric signal processed by the signal processing unit.
Allison et al. disclosed a radiation imaging system that comprises:
a transmission unit (1500 and 2500) configured to link systems (100, 1000, 2000) located at decentralized locations (column 11, lines 16-33), wherein one of the systems is a treatment planning system (2000).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further include a transmission unit configured to transmit the electric signal processed by the signal processing unit, since an operator or a technician would be motivated to obtain a treatment plan based on the electrical signal from a remote treatment planning system.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shedlock et al. (U. S. Patent No. 11,156,727 B2) disclosed a high-DQE imaging device.
Baturin et al. (U. S. Patent No. 10,739,473 B2) disclosed an image fusion in a multi-layer flat-panel imager.
Wu (U. S. Patent No. 10,490,593 B2) disclosed an active-matrix image-sensing device.
Bourke, Jr. et al. (U. S. Patent No. 9,907,976 B2) disclosed phosphors and scintillators for a light stimulation within a medium.
Green et al. (U. S. Patent No. 9,588,232 B2) disclosed a method and an apparatus for imaging radiation sources.
Miyazaki et al. (U. S. Patent No. 9,433,391 B2) disclosed a radiation detection device comprising a scintillator.
Ho et al. (U. S. Patent No. 9,372,269 B2) disclosed a radiation image sensor comprising a scintillator panel and a method.
Suyama (U. S. Patent No. 9,329,301 B2) disclosed a radiation detecting device.
Ichimura et al. (U. S. Patent No. 8,648,312 B2) disclosed a radiation detection system comprising a radiation detection apparatus and a manufacturing method thereof.
Forthmann et al. (U. S. Patent No. 8,442,184 B2) disclosed a spectral CT.
Takihi (U. S. Patent No. 8,338,789 B2) disclosed a radiation detector.
Shapiro et al. (U. S. Patent No. 7,945,021 B2) disclosed a multi-mode cone-beam CT radiotherapy simulator and a treatment machine comprising a flat-panel imager.
Kang et al. (U. S. Patent No. 7,929,665 B2) disclosed an X-ray image obtaining/imaging apparatus and a method.
Tkaczyk (U. S. Patent No. 7,696,481 B2) disclosed a multi-layered detector system for high-resolution computed tomography.
Myles (U. S. Patent No. 7,412,029 B2) a system for treatment planning, simulations, and verifications.
Deych (U. S. Patent No. 7,388,208 B2) disclosed a dual-energy X-ray detector.
Okada et al. (U. S. Patent No. 7,315,027 B2) disclosed a radiation image pick-up system comprising a radiation detection device having a scintillator panel and a method.
Allison et al. (U. S. Patent No. 7,266,176 B2) disclosed a workspace optimization for a radiation treatment delivery system.
Kajiwara et al. (U. S. Patent No. 6,800,857 B2) disclosed a radiation image-pickup apparatus comprising a large-area fiber plate.
Collins et al. (U. S. Patent No. 6,535,574 B1) disclosed a patient-positioning system employing a surface photo-symmetry and portal imaging.
Karellas (U. S. Patent No. 5,864,146 A) disclosed a system for quantitative radiographic imaging.
Bueno et al. (U. S. Patent No. 5,594,253 A) disclosed a hybrid luminescent device for imaging of ionizing and penetrating radiation.
Arques (U. S. Patent No. 4,945,243 A) disclosed a radiation detector comprising a matrix of photosensitive elements.
Berger et al. (U. S. Patent No. 4,945,242 A) disclosed an image detector comprising a photosensitive device.
Shedlock et al. (U. S. Pub. No. 2017/0097425 A1) disclosed a high-DQE imaging device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884